Exhibit 10.37 SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Second Amended and Restated Employment Agreement (this “Agreement”), effective as of December 31, 2008 (the “Amendment Date”) is between Rosetta Resources Inc., a Delaware corporation (“Employer”), and Michael H. Hickey (“Executive”), and supersedes and replaces that certain Amended and Restated Employment Agreement between Employer and Executive dated September 1, 2007. WHEREAS, Executive has been employed as Vice President and General Counsel of Employer; and WHEREAS, the parties desire to amend and restate the Amended and Restated Employment Agreement dated as of September 1, 2007, all as herein provided; NOW, THEREFORE, the parties hereto agree as follows: 1.
